Case 3:21-cv-00039-SMH-KDM Document 13 Filed 05/04/21 Page 1 of 1 PageID #: 89




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION

 KEVIN LAMAR PITTS                                 CIVIL ACTION NO. 21-0039-P

 VS.
                                                   JUDGE S. MAURICE HICKS, JR.

 JERRY GOODWIN                                     MAG. JUDGE KAYLA D. MCCLUSKY


                                        JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been

 considered, together with the written objections thereto filed with this Court, and, after a

 de novo review of the record, finding that the Magistrate Judge’s Report and

 Recommendation is correct and that judgment as recommended therein is warranted,

        IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Kevin Lamar Pitts’

 Petition for Writ of Habeas Corpus, [doc. # 1], is DENIED and DISMISSED WITH

 PREJUDICE as time-barred under 28 U.S.C. § 2244(d).

        DONE AND SIGNED in Shreveport, Louisiana on this 4th day of May, 2021.
